DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (2017/0276020) in view of Twerdochlib et al. (5,148,711).

With respect to claim 1, Lee et al. teaches a method for determining an arrival-time of a rotor blade (124) in a turbine engine (101), the turbine engine (101) comprising a row of rotor blades (Fig. 2) that contains the rotor blade (124), wherein the rotor blade rotates (124) about a central axis (115) during an operation of the turbine engine along a path-of-rotation [0033], the method comprising the steps of: having a radio frequency reader (216, [0032] [0042]) attached to a stationary surface (Abstract and [0032]) in the turbine engine (101), the stationary surface 
Lee et al. remains silent regarding determining the time-of-flight data point as being a duration occurring between the first time and the second time; determining a minimum time-of-flight from the multiple time-of-flight data points; and determining the arrival-time for the rotor blade as being a time that corresponds to the minimum time-of-flight.
Twerdochlib et al. teaches a similar data collection process that includes determining a time-of-flight data point (i.e. a time of flight data point related to an arrival time of a blade) as being a duration occurring between the first time and the second time (i.e. related to the blade and signals generated by sensor); determining a minimum time-of-flight from the multiple time-of-flight data points (i.e. a difference between the two); and determining the arrival-time for the rotor blade as being a time that corresponds to the minimum time-of-flight (i.e. from the difference between the two data points).
It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify the control logic of Lee et al. to use the time of flight data and 

With respect to claim 2, Lee et al. teaches the method wherein the RF tag comprises a passive RF tag [0033].

With respect to claim 3, Lee et al. teaches the method wherein the RF signal comprises a first frequency; and wherein the RF tag is configured to produce the return RF signal at a second frequency that is different than the first frequency (para. [0039] discloses a beacon signal uses a unique frequency different from the other sensors used to identify their respective position).

With respect to claim 4, Lee et al. teaches the method wherein the RF monitoring process includes the RF reader alternating between two operating modes: a signaling mode, in which the RF reader (216) emits the RF signal [0032]; and a listening mode [0039], in which the RF reader listens (216) for the return RF signal from the RF tag (s1-s4).

With respect to claim 5, Lee et al. teaches the method wherein the RF monitoring process wherein the RF tag (s1-s4) is configured to alter a frequency in the RF signal so that the return RF signal (from the tag) comprises a predetermined frequency (i.e. a unique frequency) that identifies the RF tag (s1-4) as being a source of the return RF signal ([0039] used to identify their respective position).

 wherein the time-of-flight data point (time slot) is a parameter that is defined as a first duration of time for the RF signal to travel from the RF reader (216) to the RF tag (s1, for example) plus a second duration of time (Kp) for the return RF signal to travel from the RF tag (s1) to the RF reader (216). 

With respect to claim 7, Lee et al. teaches the method wherein the monitoring process is repeated so that the multiple time-of-flight data points includes at least: a plurality of the time-of-flight data points (as seen in Fig. 8) as the rotor blade nears the RF reader (216); and a plurality of the time-of-flight data points (as seen in Fig. 8) as the rotor blade moves away from the RF reader (216).

With respect to claim 8, Lee et al. teaches the method wherein the multiple time-of-flight data points comprises a series of the time-of-flight data points taken sequentially during a portion of a single revolution of the rotor blade along the path-of-rotation [0040].

With respect to claim 9, Lee et al. as modified by Twerdochlib et al. teaches the method the step of determining the minimum time-of-flight from the multiple time-of-flight data points comprises: creating a first plot by plotting the multiple time-of-flight data points in the time domain (Fig. 2 of Twerdochlib et al.); and mathematically estimating the minimum time-of-flight given the first plot (s32-40, as taught by Twerdochlib et al.)

	With respect to claim 10, Lee et al. as modified by Twerdochlib et al. teaches the method wherein the step of determining the minimum time-of-flight from the multiple time-of-flight data 

	With respect to claim 11, Lee et al. as modified by Twerdochlib et al. teaches the method wherein the arrival-time is a parameter that defines when the rotor blade (124 of Lee et al.) in the turbine engine (101) reaches a predetermined point (i.e. top dead center, as taught in Twerdochlib et al., Col. 4 lines 9-21) that is precisely defined on the path-of- rotation during the operation of the turbine engine (101).

	With respect to claim 12, Lee et al. as modified by Twerdochlib et al. teaches the method wherein the RF reader is (capable of being) secured to a stator blade (124, as seen in Fig. 2 of Lee et al.) in the turbine engine (101, as the stator blade is not positively recited as being part of the method but rather an intended use of the RF tag).

	With respect to claim 13, Lee et al. as modified by Twerdochlib et al. teaches the method wherein the RF tag is (capable of being) secured to an airfoil of the rotor blade (as seen in Fig. 4, as the airfoil is not positively recited as being part of the method but rather an intended use of the RF tag).

	With respect to claim 14, Lee et al. as modified by Twerdochlib et al. teaches the method wherein the RF tag (s1-4) is (capable of being) secured to an outer tip of the airfoil of the rotor blade (as Fig. 4 of Lee et al. depicts a position of the sensor at an outer tip of the blade).


	With respect to claims 16 and 20, Lee et al. as modified by Twerdochlib et al. teaches the method further comprising the steps of: repeating the method to collect an arrival-time dataset (as the combination as a whole teaches), the arrival-time-dataset comprising multiple ones of the arrival-time calculated for different revolutions of the rotor blade about the path-of-rotation (during the operation of the turbine), respectively; and using the arrival-time dataset (as collected) to calculate a vibrational response of the rotor blade [0024] of Lee et al.).

With respect to claim 17, Lee et al. teaches a system (Fig. 3) for determining an arrival-time of a rotor blade (104) in a turbine engine (101), the system comprising: the turbine engine (101) having a row of rotor blades (Fig. 2) that contains the rotor blade (104), wherein the rotor blade (124) rotates about a central axis (115) during an operation of the turbine engine (101) along a path-of-rotation [0033]; a radio frequency (216, [0032] [0042]) attached to a stationary surface (Abstract and [0032]) in the turbine engine (101), the stationary surface being disposed in operational proximity to the row of rotor blades (as seen in Fig. 3); having a radio frequency identification tag (s1-s4) attached to the rotor blade (124); during the operation of the turbine engine (101), collecting a time-of-flight data point (time slot, Fig. 8) via an RF monitoring process (using the readers and s1-s4), the RF monitoring process comprising the steps of: emitting an RF signal from the RF reader [0032]; recording a first time as being when the RF 
Lee et al. remains silent regarding determining the time-of-flight data point as being a duration occurring between the first time and the second time.
Twerdochlib et al. teaches a similar data collection process that includes determining a time-of-flight data point (i.e. a time of flight data point related to an arrival time of a blade) as being a duration occurring between the first time and the second time (i.e. related to the blade and signals generated by sensor).
It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify the control logic of Lee et al. to use the time of flight data and processing control logic according to Twerdochlib et al. because Twerdochlib et al. teaches the disclosed control logic leads to shorter data processing times, Col. 3 lines 19-30, thereby improving the operation of the turbine of Lee et al.

With respect to claim 18, Lee et al. as modified by Twerdochlib et al. teaches wherein the RF reader (216 of Lee et al.) and RF tag (for example s1) are configured to: repeat the RF monitoring process until multiple time-of-flight data points are collected (as seen in Fig. 8 of Lee et al.); determine a minimum time-of-flight from the multiple time-of-flight data points (i.e. a difference between the two, as taught by Twerdochlib et al.); and determining the arrival-time for the rotor blade as being a time that corresponds to the minimum time-of-flight (i.e. from the difference between the two data points).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW G MARINI whose telephone number is (571)272-2676.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW G MARINI/Primary Examiner, Art Unit 2853